Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:  
12, oven cavity in figure 3 as per Paragraph 47
26, regenerator in figure 3 as per Paragraph 50
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
Specification
The abstract of the disclosure is objected to because:
Line 2, “directly impinge on product” should read “directly impinge on the product”
Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
Paragraph 8 Line 2, “providing the flameless combustion” should read “providing the flameless combustion gases”
Appropriate correction is required.
Claim Objections
Claim 10 is objected to because of the following informalities:  
Claim 10 Line 2, “a common housing defining the third channels” should perhaps read “a common housing defining the three channels”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "The flameless impingement oven … the air jets … the interleaved fuel jets and air jets" and  in Lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
For the purpose of substantive examination, Examiner will consider claim 4 as if dependent on claim 2, which positively recites the referenced limitations
Claim 5 recites the limitation "The flameless impingement oven outlets of the air jets and fuel jets" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.
For the purpose of substantive examination, Examiner will consider claim 4 as if dependent on claim 2, which positively recites the referenced limitations
Claim 13 recites the limitation “the jets” in Line 1. It is not clear if the fuel jets, air jets, or both are required to have varying opening diameters.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 5 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claims 4 and 5 are construed to be dependent claims. As per 35 U.S.C. 112(d), a claim in dependent form shall at least contain a reference to a claim previously set forth. Claims 4 and 5 fail to satisfy this requirement.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 5, 7-12, and 14-15 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Wunning et al. (US 20070122756 A1), hereinafter Wunning.
Regarding Claim 1, Wunning teaches a flameless impingement oven comprising: 
an oven cavity (Paragraph 47, regarding figures 10 and 11, “The base body 3 which in the present arrangement is in the form of a furnace chamber” i.e. an oven cavity) providing oven walls (Figure 10, base body 3) and a contained surface (Figure 10, gas cushion from lower burner nozzle field 1b) for supporting a product to be heated within the oven cavity (Paragraph 46, “the metal strip 2 can be supported on the gas cushion established by the lower burner nozzle field 1b” wherein the metal strip “is heated from its top side as well as from its bottom side”; 
Examiner Note
Paragraph 20 states, “the burner nozzle field may be arranged above, as well as, below the goods to be heated” Thus, the furnace configuration here is not limited to top and bottom heating, and the product could be supported from the bottom by other means.

a regenerator receiving heated air passing out of the oven cavity through first channels (Paragraph 38, “The inner tube 22 forms a recuperator tube along which exhaust gas flows on [the] outside” The recuperator here serves the same purpose as the claimed regenerator, exchanging heat during continuous flow) and receiving fuel passing into the oven cavity through second channels (Figure 2, fuel supply line 36 on the inside of the inner tube 22), the first channels and second channels adapted to provide heat conduction between the first and second channels to heat the fuel (Paragraph 38, regarding the exhaust on the outside of the inner tube 22 and the fresh air flow on the inside of inner tube 22, they are in “counter-current heat exchange relationship”. Similarly, the fuel inside of fuel supply line 36 would be heated by the fresh air flow in between the fuel supply line and the inner tube 22, see figure 2. This relationship results in the exhaust gas outside of the inner tube 22 ultimately heating the fuel inside of the fuel supply line 36) for flameless heating of the oven cavity (Paragraph 13, “The large-volume recirculation … facilitates the formation of a flameless oxidation” i.e. flameless heating); 
a plurality of fuel gas jets (Figure 2, burner jets 32 and 33, in addition to 34 and 35 as shown in figure 4) receiving gas from the second channels (Figure 2, fuel supply line 36 provides fuel to the burner jets 32 and 33) and facing into the oven cavity to direct gas toward the surface (Figure 10, upper burner nozzle field 1a’s burner jets can be seen to be directed at the metal strip 2, which in turn is located on the surface provided by the lower burner nozzle field 1b); 
wherein the fuel jets are arranged to distribute the fuel within the oven cavity to support flameless heating of the oven cavity (Paragraph 13, regarding the arrangement of the nozzles providing for large-volume recirculation, “The large-volume recirculation … facilitates the formation of a flameless oxidation); and 
wherein the fuel jets are positioned to direct fuel into direct impingement against a product on the surface for impingement heating (Paragraph 13, regarding the arrangement of the nozzles, “The large-volume recirculation increases … the mass flow of the hot gas impacting the good to be heated” i.e. hot gas impacting the product to be heated in direct impingement).
Regarding Claim 2, Wunning teaches the flameless impingement oven of claim 1 wherein the regenerator further includes third channels (Paragraph 38, “The inner tube 22 forms a recuperator tube along which … fresh air [flows] on the inside) receiving air passing into the oven cavity through the third channels (Figure 2, the fresh air is pumped from the air distribution frame 25 into the combustion chamber), the first and third channels adapted to provide heat conduction between the first and third channels to heat the air (Paragraph 38, regarding the exhaust on the outside of the inner tube 22 and the fresh air flow on the inside of inner tube 22, they are in “counter-current heat exchange relationship”) for flameless heating of the oven cavity (Paragraph 13, “The large-volume recirculation … facilitates the formation of a flameless oxidation” i.e. flameless heating); and further including a plurality of air jets receiving air from the third channels (Figure 2, the volume inside of inner tube 22 is delivered to the burner jets 32 and 33) to direct air toward the surface (Figures 1 and 2 show the burner jets directing air towards the surface of the metal strip 2); 
wherein the air jets are arranged to distribute the air within the oven cavity to support flameless heating of the oven cavity (Paragraph 13, regarding the arrangement of the nozzles providing for large-volume recirculation, “The large-volume recirculation … facilitates the formation of a flameless oxidation); and 
wherein the air jets are positioned to direct air into direct impingement against a product on the surface for impingement heating (Paragraph 13, regarding the arrangement of the nozzles, “The large-volume recirculation increases … the mass flow of the hot gas impacting the good to be heated” i.e. hot gas impacting the product to be heated in direct impingement).
Regarding Claim 5, Wunning teaches the flameless impingement oven of claim 2 wherein outlets of the air jets and fuel jets are uniformly distributed within a plane (Figure 11, the upper burner nozzle field 1a can be seen to comprise uniformly distributed nozzles).
Regarding Claim 7, Wunning teaches the flameless impingement oven of claim 2 wherein at least 25% of the air exiting the air jets and at least 25% of the fuel exiting the fuel jets strikes a product on the surface before striking a wall of the oven (Paragraph 18, “Each nozzle body includes one, preferably several, nozzle openings whose discharge directions define a narrow cone. This cone is so narrow that the nozzle jets impact the surfaces of the goods almost at a right angle” Furthermore, Paragraph 14 states that the gas impacts the surface of the goods to be heated with a high flow speed. Therefore, substantially all of the fuel/air mixture strikes the surface of the metal strip 2 before being recirculated past the wall 3. This can be seen by Figure 2, where the streams 32 and 33 are shown to strike the metal strip 2 and then recirculate to the exhaust port)
Regarding Claim 8, Wunning teaches the flameless impingement oven of claim 2 wherein during flameless heating the air and fuel directly impinging on a product are at least partially reacted with each other (It is understood that as per Paragraph 13, “a nozzle design which causes the fuel/air mixture jet to leave the nozzle in an unburned state, that is, at the point of leaving the nozzles, the fuel and air are still present as such and have essentially not yet reacted with each other” Additionally, it is also understood that flameless oxidation formation is facilitated in the combustion chamber, Paragraph 13. Therefore, after leaving the nozzles, the fuel/air mixture is understood to react in the combustion chamber with flameless oxidation before, “impacting the goods to be heated”, as described by Paragraph 13).
Regarding Claim 9, Wunning teaches the flameless impingement oven of claim 2 wherein the surface is a lower wall of the oven (Paragraph 36, regarding figure 2, ”The surface area 5 delimiting the opening 4 forms the combustion chamber wall of a combustion chamber which is closed by the metal strip 2” As seen by figure 2, the metal strip 2 makes up the lower wall of the combustion chamber) and the fuel is directed downwardly (Figure 2, the burner jets 32 and 33 are directed downwards, towards the metal strip 2).
Regarding Claim 10, Wunning teaches the flameless impingement oven of claim 2 wherein the first (Paragraph 37, “the exhaust gas channel 20 is formed between an outer tube 21 lining the opening 10 and an inner tube 22”), second (Paragraph 38, “The fuel supply line 36 is connected to a distribution line” Where in figure 2, this fuel supply line 36 can be seen to run inside of the inner tube 22), and third (Paragraph 37, “The additional tube 23 defines with the inner tube 22 an annular air supply channel” Where in figure 2, this air supply channel can be seen as the volume between the fuel supply line 36 and the inner tube 22) channels are contained within a common housing defining the three channels (Paragraph 15, “The nozzle body and the air preheating arrangement (regenerator or recuperator) are preferably combined in a burner, that is a design unit” i.e. a common housing defining the three channels, shown by figure 2).
Regarding Claim 11, Wunning teaches the flameless impingement oven of claim 2 further including a control system controlling air and gas flow (Paragraph 38, the air and gas flow are controlled by an air feed pump 38 and a fuel distribution line 37, as shown in Figure 3) to produce flameless heating (Paragraph 13, “The large-volume recirculation … facilitates the formation of a flameless oxidation”).
Regarding Claim 12, Wunning teaches the flameless impingement oven of claim 2 wherein the fuel is selected from the group consisting of gaseous fuels (Abstract, “The burners work with a deignited gas outlet” Therefore, the fuel/air mixture is a deignited gaseous mixture consisting of a gaseous fuel and air) and liquid fuels that gasify on introduction into the oven (Optional limitation, see mapping to alternative “gaseous fuels”).
Regarding Claim 14, Wunning teaches a method of heating a product in an oven cavity (Paragraph 46, “metal strip 2 … is heated from its top side”), the method providing: 
positioning the product in an oven cavity (Paragraph 46, “metal strip 2 can be supported on the gas cushion established by the lower burner nozzle field 1b” Thus, the metal strip is positioned in the combustion chamber); 
receiving fuel through a regenerator (Figure 2, fuel supply line 36 is connected to from the distribution line 37 as shown by figure 3 and leads to the nozzle, i.e. through the recuperator) at multiple fuel jets positioned in the oven cavity (Figure 1, burner nozzle field 1, where multiple nozzles injecting fuel are distributed in a combustion chamber 4) to direct fuel into direct impingement on the product (Paragraph 42, “FIG. 4 shows the impact spots, that is the areas where the burner jets 32 to 35 impact the metal strip 2 and from where the recirculation flow originates” Thus, the jets are directed such that the fuel air mixture impinges on the product); 
receiving outside air through the regenerator (Paragraph 38, “The inner tube 22 forms a recuperator tube along which … fresh air [flows] on the inside”) at multiple air jets positioned in the oven cavity (Figure 1, burner nozzle field 1, where multiple nozzles injecting air are distributed in a combustion chamber 4) to direct air into direct impingement on the product (Paragraph 42, “FIG. 4 shows the impact spots, that is the areas where the burner jets 32 to 35 impact the metal strip 2 and from where the recirculation flow originates” Thus, the jets are directed such that the fuel air mixture impinges on the product); 
receiving heated air from the oven cavity through the regenerator (Paragraph 38, “The inner tube 22 forms a recuperator tube along which exhaust gas flows on [the] outside …”) to conduct heat from the heated air to the outside air before it passes to the air jets (Paragraph 38, “… and fresh air on the inside in counter-current heat exchange relationship” Thus, the heat is transferred from the exhaust gas to the fresh air being fed to the nozzle) and from the heated air to the fuel before it passes to the fuel jets (Figure 2, since the fuel supply line 36 is routed on the interior of the inner tube 22, it is in heat exchange relationship with the fresh air from the feed line 24. Therefore, the exhaust gas heats up both the fresh air and the fuel being fed to the nozzle); 
controlling the fuel and air to promote flameless combustion in the oven cavity (Paragraph 13, “The large-volume recirculation … facilitates the formation of a flameless oxidation” i.e. flameless combustion) while preserving the direct impingement of the air and fuel (“The large-volume recirculation increases … the mass flow of the hot gas impacting the goods to be heated” i.e. direct impingement, as seen in figures 1 and 2).
Regarding Claim 15, Wunning teaches the method of claim 14 wherein the product is primarily heated by impingement transfer rather than convection or radiation (Paragraph 14, “The heat transfer is mainly caused by the impact of the hot gas jets” wherein the hot gas jets are understood to be undergoing flameless oxidation, Paragraph 13, i.e. direct flame impingement).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wunning (US 5154599 A, as cited in the Applicant’s 1/18/2021 IDS), hereinafter Wunning I, in view of Wunning (US 20070122756 A1), hereinafter Wunning II.
Regarding Claim 1, Wunning I teaches a flameless impingement oven (Column 2 Lines 48-50, “a substantially flameless, pulse-free oxidation occurs in the combustion chamber” Where the combustion is capable of impinging upon a product) comprising: 
an oven cavity providing oven walls (Figure 2, chamber 2);
a regenerator receiving heated air passing out of the oven cavity through first channels (Figure 2, the duct work above the chamber 2 serves the purpose of the claimed regenerator, performing a continuous heat exchange between exhaust gas and inlet constituents. One such duct is the exhaust gas line 10) and receiving fuel passing into the oven cavity through second channels (Column 5 Lines 42-44, “A fuel delivery line 13 discharges into the combustion chamber 1 in the region encompassed by the ring of nozzles 4 and is connected to a fuel delivery neck 14”), the first channels and second channels adapted to provide heat conduction between the first and second channels to heat the fuel (Figure 2, the heated air can be seen surrounding the fuel delivery line 13 in the air distributor housing 6. It is understood that the heated air would transfer heat to the delivered fuel in this arrangement; therefore, the heat provided by the exhaust would likewise heat the fuel) for flameless heating of the oven cavity (Column 5 Lines 17-18, regarding figure 2, “flameless, pulse-free oxidation of a gaseous fuel”); 
a fuel gas jet receiving gas from the second channels and facing into the oven cavity (Figure 2, fuel is delivered to the combustion chamber by the nozzle opening 15, receiving gas from the fuel delivery line 13, as described in Column 8 Lines 50-51); and
wherein the fuel jets are arranged to distribute the fuel within the oven cavity to support flameless heating of the oven cavity (Column 8 Lines 54-59, “Thus the combustion involving flames that previously occurred changes into the flameless, pulse-free oxidation of the fuel in the oxidation zone 19, whereupon the normal operating state of the recuperator burner 35 is attained”); 
But fails to teach a contained surface for supporting a product to be heated within the oven cavity;
A plurality of fuel gas jets directing gas toward the surface;
Wherein the fuel jets are positioned to direct fuel into direct impingement against a product on the surface for impingement heating.
However, Wunning II teaches a contained surface for supporting a product to be heated within the oven cavity (Figure 10, metal strip 2 contained within the combustion chamber on gas cushion of lower burners, Paragraph 46);
a plurality of fuel gas jets directing gas toward the surface (Figure 10, the burner jets of the upper burner nozzle field 1a can be seen to be directed towards the metal strip 2);
Wherein the fuel jets are positioned to direct fuel into direct impingement against a product on the surface for impingement heating (Paragraph 14, “The heat transfer is mainly caused by the impact of the hot gas jets, that is the "parallel jets" on the goods to be heated” i.e. direct impingement on the surface of the part).
Wunning I and II are considered to be analogous because they are in the same field of combustion systems. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wunning I by creating a burner nozzle field in which the surface of a flat part is heated. This would be done by duplicating the burner of Wunning I into the burner nozzle fields 1a, and optionally 1b, of Wunning II, and using the generated heat to heat a product. This would provide the predictable result of providing for the efficient uniform heating of a product, as suggested in Wunning II Paragraph 14, “This heat transfer is substantially higher than a heat transfer obtainable by radiation at the same burner temperature. In addition the heat transfer is independent of the reflection properties of the goods to be heated. It does essentially not matter whether the goods to be heated are metallic, shiny or black (for example by scale). To obtain the same heat transfer by radiation a substantially higher burner temperature would be required with the known inherent disadvantages regarding [NOx] generation. Furthermore, with such high radiation heat outputs, radiation heating is critical with regard to the transport speed of the goods to be heated. If the goods stop or move too slowly, it can easily be overheated. This is not a danger with parallel jet heating. In addition, with the large reaction chambers, a large-area recirculation and a flameless oxidation with low formation of contaminants are facilitated”.
Regarding Claim 2, modified Wunning teaches the flameless impingement oven of claim 1 wherein the regenerator further includes third channels (Figure 2 of Wunning I, the duct work above the chamber 2 serves the purpose of the claimed regenerator, performing a continuous heat exchange between exhaust gas and inlet constituents. One such duct is the air line 7) receiving air passing into the oven cavity through the third channels (Wunning I Column 5 Lines 27-30, “Connected to the air distributor housing 6 via an air line 7 is an air preheater 8, for instance embodied as a heat exchanger, to which combustion air can be supplied via an air inlet neck 9”), the first and third channels adapted to provide heat conduction between the first and third channels (Wunning I Column 5 Lines 37-41, “In the air preheater 8, the hot combustion gases flowing in via the line 10 are carried in countercurrent to the combustion air delivered at 9; in this process they give up their heat to the combustion air and preheat it”) to heat the air for flameless heating of the oven cavity (Wunning I Column 4 Lines 1-5, “To set the flameless oxidation of the fuel in motion … the mixture of combustion air … must be at least at ignition temperature”); and further including a plurality of air jets receiving air from the third channels to direct air toward the surface (Wunning I figure 2, nozzles 4 are provided that communicate with an air distributor housing 6, as described in Wunning I Column 5 Lines 23-26); 
wherein the air jets are arranged to distribute the air within the oven cavity to support flameless heating of the oven cavity (Wunning I Column 8 Lines 54-59, “Thus the combustion involving flames that previously occurred changes into the flameless, pulse-free oxidation of the fuel in the oxidation zone 19, whereupon the normal operating state of the recuperator burner 35 is attained”); and 
wherein the air jets are positioned to direct air into direct impingement against a product on the surface for impingement heating (Wunning I figure 2, similar to the burner jets from figure 10 of Wunning II, the air jets from the nozzles 4 would impinge upon the surface of the heated part).
Regarding Claim 3, modified Wunning teaches the flameless impingement oven of claim 2 wherein the fuel jets and air jets are interleaved in two directions over an area spaced from the surface (Wunning II figure 11, the burner nozzle field consists of spaced apart burners. The burners of Wunning I comprise individual fuel and air jets. This would result in a 2 directional plane of mixed fuel and air jets a certain distance from the heated part).
Regarding Claim 4, modified Wunning teaches the flameless impingement oven of claim 2 wherein the air jets are positioned at outermost locations in the interleaved fuel jets and air jets (Wunning I figures 2-3, for an individual burner, the air nozzles 4 are arranged such that they are surrounding the fuel delivery line 13 discharge; therefore, air jets would make up the outside perimeter of the burner nozzle field).
Regarding Claim 6, modified Wunning teaches the flameless impingement oven of claim 2 
But fails to teach wherein the air jets are separated from the fuel jets by no less than one quarter of a separation between adjacent fuel jets.
	With regards to the limitation, “wherein the air jets are separated from the fuel jets by no less than one quarter of a separation between adjacent fuel jets”, it is the examiner’s position that selecting a separation between air and fuel jets, as well as between adjacent fuel jets, has predictable and expected results. For example, the separation of jets could be optimized by examining the changes in air distribution of the burner nozzle field for different spacing configurations, while providing a sufficient number of jets to uniformly heat the part, the result of this optimization would have predictable and expected results. Since a specific separation between jets is a results effective variable which could be achieved through routine experimentation, the specific separation is selected expectedly based on the desired application. See MPEP 2144.05 Section II A and B.
Regarding Claim 13, modified Wunning teaches the flameless impingement oven of claim 2 wherein the jets have varying opening diameters (Wunning I Column 3 Lines 48-53, “To establish the exhaust gas recirculation ratio required by the method, the minimum spacing of nozzle openings, given in aforementioned ring-like arrangement of air streams, is advantageously made to be greater than or equal to twice the nozzle opening diameter” Therefore, the diameter of the nozzle opening and the number of nozzles 4 varies depending on the selected device configuration) to promote uniform heating of the product by impingement (Wunning I Column 3 Lines 53-55, “It has also proved to be suitable for the flow speed of the combustion air at the outlet from the nozzle openings to be at least 20 m/sec” Wherein the device of modified Wunning, this combustion air is directed to impinge on the product to be heated, Paragraph 14 of Wunning II, “The heat transfer is mainly caused by the impact of the hot gas jets, that is the "parallel jets" on the goods to be heated”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20190290063 A1, impingement of food
WO 2017009020 A1, flameless impingement heating oxy-fuel burners. “DFI” or direct flame impingement suitable for flameless operation
US 7029271 B2, recuperative burner similar to that found in US 20070122756 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT J WOLFORD whose telephone number is (571)272-9945. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Hoang can be reached on (571)272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURT J WOLFORD/Examiner, Art Unit 3762                                                                                                                                                                                                        /MICHAEL G HOANG/Supervisory Patent Examiner, Art Unit 3762